DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, including the portion “wherein the operation mode unit is stored in the main controller of in the videographic robot; the main controller calculates moving paths and positions and videography area of the at least one videographic robot; the videographic robot  transmits the recording data to the main controller; the main controller selects desired footages from the recording data and makes them as a movie or a video by using a selected operation mode and then they are stored in the video graphic database”, and claims 2-4 and 8-11 are drawn to setting of focus regions, and control of camera operation based on recognized objects, classified in H04N5/232127 and H04N5/23218.
II. Claims 1 including the portion “when there are multiple videographic robots, there are also multiple operation mode units; and each operation mode unit is stored in respective videographic robots; a selected operation mode in the operation mode unit of each videographic robot calculates the moving paths and positions and the shooting directions of each videographic robot (in) realtime; the recording data is transferred to the main controller; the on-spot transferring fames are switched and live-produced as a video or movie based on a preset operation mode; and then the video or movie is stored on the videographic database”, and claims 5-7 and 12-17, drawn to Computer-aided capture of images, e.g. Artificial Intelligence, advice or proposal for image composition or decision on when to take image, classified in H04N5/23222.
Inventions I and II are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention I as claimed is directed to a plurality of videographic robots; each videographic robot of the plurality of videographic robots stores its respective operation mode unit; a specific operation mode in the operation mode unit of each videographic robot is used to calculate the moving paths and positions and the shooting directions of each videographic robot. The invention II as claimed is directed to a plurality of videographic robots; the operation mode unit is stored in the main controller or in one of the videographic robot; the main controller calculates moving paths and positions and videography area of the plurality of videographic robots; the main controller further selects desired footages from the recording data and generates a movie or a video by using a specific operation mode.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

3.	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
• the inventions have acquired a separate status in the art in view of their different classification.
• the inventions have acquired a separate status in the art due to their recognized divergent subject matter

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.